Title: To George Washington from Major General Thomas Mifflin, 17 March 1777
From: Mifflin, Thomas
To: Washington, George



My dear General
Reading [Pa.] 17th March 1777

This Evening I was honord with Your Letter of the 11th Inst.
The Ammunition Wagons and others go on as fast as possible. I have purchasd all the Linen fit for Tents in & near Philadelphia; & have new Ones ready for 12000 Men only. When any Canvas arrives it shall be procurd & made up. Mr Hughes has Tents for 3000 Men. But my cheif Supply, which I lookd for from Massachusets, has been cut off by the Assembly of that State; who have engaged all the Sail Cloth that could be procur’d & have directed a Committee to provide Tents for 12000 Men: as I am inform’d—My Agent applyd for Sail Cloth for 4’000 Tents but could not obtain One Yard—He has however been assurd by the Council that we may have all the Tents belonging to that State provided we cannot supply ourselves in this Quarter—A Letter from your Excellency to the Government of Massachusets will make us easy on this Head.
The Tomhawks, intrenching Tools, Horse Shoes & Magazines of Forage will be in Readiness for any Movement of Mr Howes to the North or South of Morris Town.
I have dispatchd 36 stout Teems from this Town for Morris Town and will send off 12 more on Saturday next. If Colonel Biddle can find Leisure to begin with some of the Regulations proposd it may save much Trouble & Confusion hereafter; especially if Mr Howe should think of m⟨oving⟩ soon.
I ⟨have sent⟩ to Congress for Orders but ha⟨ve⟩ rece⟨ived⟩ only some general Hints that it wou⟨ld⟩ be most agreeable to them to continue me as the Qr Mr Genl.
All I can say on the last Line of your Excellencys Letter is that I will

endeavour to do my Duty in whatever Point I may be placed and that it is my ardent Wish to be in immediate Command of yourself.
I expect to have my Accounts in good Order in A Week—When they are compleated I will take a general Veiw of the Department in this State & then most cheerfully wait on your Excellency for Orders. I am with great Attatchment Your Obliged Friend & most Ob. Srt

Thomas Mifflin

